Case 3:21-cv-06964-FLW-LHG Document 15 Filed 06/21/21 Page 1 of 2 PageID: 356



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


SUPERNUS PHARMACEUTICALS, INC.,
                                                   Civil Action No. 21-6964 (FLW)(LHG)
                       Plaintiff,
                                                   (Filed Electronically)
               v.

AJANTA PHARMA LIMITED and AJANTA
PHARMA USA INC.,

                       Defendants.


           ORDER ADMITTING EDGAR H. HAUG AND NICHOLAS F. GIOVE
                              PRO HAC VICE

       This matter having come before the Court on the application of Saul Ewing Arnstein &

Lehr LLP [“movant”], attorneys for Supernus Pharmaceuticals, Inc., for the pro hac vice admission

of Edgar H. Haug and Nicholas F. Giove [“counsel”], pursuant to Local Civ. R. 101.1; and the

Court having considered the Certifications in support of the application, which reflect that counsel

satisfies the requirements set forth in Local Civ. R. 101.1(c)(1); and there being no opposition to

this application; and for good cause shown,

       IT IS ON THIS 21st day of June, 2021,

       ORDERED that the application for the pro hac vice admission of counsel is granted;

       IT IS FURTHER ORDERED that counsel shall abide by all rules of this Court, including

all disciplinary rules, and shall notify the Court immediately of any matter affecting counsel’s

standing at the bar of any court;

       IT IS FURTHER ORDERED that counsel is deemed to consent to the appointment of the

Clerk of the Court as the agent upon whom service of process may be made for all actions against

counsel that may arise from counsel’s participation in this matter;
Case 3:21-cv-06964-FLW-LHG Document 15 Filed 06/21/21 Page 2 of 2 PageID: 357



       IT IS FURTHER ORDERED that the movant shall (a) be attorneys of record in this case in

accordance with Local Civil R. 101.1(c); (b) be served all papers in this action and such service

shall be deemed sufficient service upon counsel; (c) sign (or arrange for a member of the firm

admitted to practice in New Jersey to sign) all pleadings, briefs, and other papers submitted to this

Court; (d) appear at all proceedings; and (e) be responsible for the conduct of the cause and

counsel in this matter;

       IT IS FURTHER ORDERED that counsel shall each make payment to the New Jersey

Lawyer’s Fund for Client Protection, pursuant to N.J. Court Rule 1:28-2, for each year in which

counsel represents the client in this matter;

       IT IS FURTHER ORDERED that counsel shall each pay $150.00 to the Clerk of the

United States District Court for the District of New Jersey for admission pro hac vice in accordance

with Local Civ. R. 101.1(c)(3); and

       IT IS FURTHER ORDERED that all terms of the Orders entered in this case, including all

deadlines set forth therein, shall remain in full force and effect and no delay in discovery, motions,

trial or any other proceeding shall occur because of the participation of counsel or counsel’s

inability to be in attendance at proceedings.




                                                 Honorable Lois H. Goodman, U.S.M.J.




                                                 -2-
